Citation Nr: 0810598	
Decision Date: 03/31/08    Archive Date: 04/09/08

DOCKET NO.  97-05 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to a total disability rating for compensation 
based on individual unemployability (TDIU).

REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1951 to 
December 1955, and from January 1956 to July 1972.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a December 1996 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas, which denied the benefits sought on appeal.  
When this case was before the Board in January 2006, it was 
remanded to the RO for further development.

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, D.C.


REMAND

VA has a duty to assist claimants in the development of facts 
pertinent to claims and VA must accomplish additional 
development of the evidence if the record currently before it 
is inadequate.  38 U.S.C.A. § 5103A.  VA's duty to assist 
includes a duty to provide a medical examination or obtain a 
medical opinion when it is deemed necessary to make a 
decision on the claim.  38 U.S.C.A. § 5103A(d); 38 C.F.R. 
§ 3.159(c)(4) (2006).  See also Robinette v. Brown, 8 Vet. 
App. 76 (1995).  After having carefully considered the 
matter, and for reasons expressed immediately below, the 
Board believes that additional development is needed prior to 
further disposition of the claim.

Total disability will be considered to exist where there is 
impairment of mind or body sufficient to render it impossible 
for the average person to follow a substantially gainful 
occupation.  38 C.F.R. § 3.340 (2007).  Total disability 
ratings for compensation may be assigned where the schedular 
rating is less than total when the disabled person is unable 
to secure or follow a substantially gainful occupation as a 
result of service-connected disabilities, provided that, if 
there is only one such disability, the disability shall be 
ratable at 60 percent or more, and if there are two or more 
disabilities, there shall be at least one disability ratable 
at 40 percent or more, and sufficient additional disability 
to bring the combined rating to 70 percent or more.  
38 C.F.R. § 4.16 (2007).  If the schedular rating is less 
than 100 percent, the issue of unemployability must be 
determined without regard to the advancing age of the 
veteran.  38 C.F.R. §§ 3.341(a); 4.19 (2007).  Factors to be 
considered are the veteran's education, employment history, 
and vocational attainment.  Ferraro v. Derwinski, 1 Vet. 
App. 326, 332 (1991).

In this case, the veteran has been granted a 40 percent 
disability rating for chronic lumbar sprain with multilevel 
degenerative disc disease, spondylosis and a history of 
residuals from a fracture of the left transverse process L-1; 
and a non-compensable rating for vasovagal syncopal spells.  
Accordingly, he does not meet the schedular requirements for 
a TDIU rating.  The issue, then, is whether the veteran's 
service-connected disabilities nevertheless prohibits him 
from sustaining gainful employment, such that a TDIU rating 
may be assigned on an extraschedular basis.

The veteran contends that he is unable to work due to his 
back disability.  In statements in support of claim dated in 
May 1996, March 1997, and March 2000, he alleged that he 
could not work as a cabinet maker due to his back disability.  
He explained that he could hardly lift any weight, including 
materials used in cabinet making, and was barely able to walk 
requiring the assistance of a cane.

The veteran underwent a VA spine examination in July 1996.  
He provided a history of two back injuries in service.  He 
complained that he threw his back out at times and had 
difficulty with lifting.  He had pain down his legs, but did 
not describe any sciatic or nerve root pain.  The examiner 
opined that he had moderately advanced degenerative disc 
disease in all areas of the spine.

Records from the Social Security Administration (SSA) reflect 
that the veteran has been unemployed since April 1995.  He 
indicated that he had been self-employed as a cabinet maker 
since 1972 and that his earnings fluctuated depending on the 
construction business.  During his August 1996 Social 
Security disability interview, he stated that he could do 
light home repairs and could walk only short distances.  
Walking, lifting, and ascending and descending stairs caused 
pain in his back and legs.  He indicated that he earned his 
high school GED and some college credits.  As a cabinet shop 
owner and maker by trade, his job duties consisted of 
obtaining jobs from contractors; laying out the work; buying 
materials; running the business; and training and supervising 
employees on the use of all machines, tools and equipment.  
However, he claimed that due to his back disability he was 
unable to performing the lifting required as a cabinet maker 
and was therefore unable to earn an income.

In an October 1996 SSA Physical Residuals Functional Capacity 
Assessment report, the examiner noted that the veteran could 
occasionally lift about fifty pounds, twenty-five pounds 
frequently, and that he was able to stand, sit, and walk for 
six hours in an eight-hour work day.  He had unlimited 
pushing and pulling capabilities.

A November 1996 vocational analysis indicates that the 
veteran was able to perform a partial range of medium work.  
He could lift a maximum of fifty pounds and frequently lift 
or carry a total of twenty-five pounds.  He could stand, 
walk, and sit a total of six to eight hours per eight-hour 
day, but could not do any stooping or crouching.  The 
vocational analyst indicated that he had worked for fifteen 
years as a working owner of a cabinet shop which consisted of 
customarily skilled medium work that required no more than 
occasional stooping and crouching.  The vocational analyst 
determined that he could return to work as a cabinet maker 
and had a favorable vocational outlook.

In a March 1997 report, the veteran's private physician Dr. 
C. reported that he had chronic low back pain across his hips 
and down the back of the legs.  His back and legs were weak 
and he was bothered by stooping, bending, and lifting.  He 
also had some numbness.  The physician completed a physical 
assessment of the veteran's ability to perform work-related 
activities and determined that he could only occasionally 
lift and carry eight to ten pounds.  He could stand, walk, 
and sit no more than four to eight hours in an eight-hour 
day, and was able to do some reaching, pulling, and pushing.

In August 1997, the veteran was granted disability 
compensation by the SSA for a back disability.  The SSA noted 
that he was restricted to performing a full range of job-
related activities at a sedentary level of exertion, noting 
that his past relevant work was performed at a medium to 
heavy exertional level.  The SSA also found that the veteran 
was "more limited than originally thought."

In March 1999 and October 2000, the veteran's private 
physician Dr. F. indicated that he treated him for five years 
for degenerative disc disease of the lumbar spine and opined 
that he was totally and permanently disabled.

In June 2004, the veteran underwent a VA spine examination 
during which he used a cane to ambulate.  He complained that 
he was in constant pain, but denied any flare-ups or any 
incapacitating episodes over the past twelve months.  He 
reported that his low back pain radiated to his legs and that 
his symptoms prevented him from doing much stooping or 
bending and that he could not perform chores at home.  The 
examiner noted that since he was retired and was not 
presently employed his back disability did not affect his 
daily work.

The veteran also underwent a VA spine examination in February 
2006.  The examiner stated that he last worked in 1996 as the 
owner of a cabinet shop where he mostly did drawings.  He 
presented with a recent left ankle fracture which occurred a 
month prior to the examination and he wore a brace.  The 
examiner diagnosed chronic lumbar sprain with severe 
spondylosis and degenerative disc disease throughout the 
lumbar spine and a history of old fracture of transverse 
process of L1 on the left side.  The examiner indicated that 
the veteran's complaints and symptoms included pain in his 
low back radiating into both buttocks and legs and weakness 
of the left leg for which he took medication.  He indicated 
that his ability to walk was extremely limited and that he 
used a cane and could walk no more than one hundred yards due 
to balance, weakness, and instability.  With respect to the 
effect on his employment, the examiner stated that since he 
has not worked in ten years, his back disability "does not 
affect that situation."  The examiner opined that he would 
expect him to have an extreme limitation following repetitive 
use since he could barely get in and out of a chair or walk 
across the room.  He had additional limitation during flare-
ups which occurred twice a week during which he was confined 
to a bed.  He had spasm, painful motion, and weakness.  
Additional functional limitation was speculative and was not 
indicated.

In February 2006, the veteran also underwent a VA 
neurological examination for syncopal spells and other 
neurological problems.  He then complained of getting 
lightheaded and passed out three to four times a month.  It 
was also noted that he had some right-sided weakness and 
dragged his right leg.  The impression was syncopal spells.

In a VA spine examination addendum dated in September 2006, 
the VA examiner stated that the veteran's symptoms had 
remained unchanged from the February 2006 examination and 
that he had stiffness, pain on any movement, and repeatedly 
fell to the left.  There was no change with respect to his 
functional impairment.

The Board finds that an opinion is needed as to whether the 
veteran, solely as a result of his service-connected back 
disability and service-connected vasovagal syncopal spells, 
is no longer able to be employed as a cabinet maker, his 
usual occupation, or whether he is more generally 
unemployable.  It does not appear that an examiner has yet 
been asked to render an opinion as to the overall effect of 
the veteran's service-connected disabilities alone on his 
ability to obtain and retain employment.  In light of this, 
the prudent and thorough course of action is to afford the 
veteran a social and industrial survey on remand, to 
ascertain the impact of his service-connected disabilities on 
his unemployability.

Accordingly, the case is REMANDED for the following action:

1.  Schedule the veteran for an 
examination to ascertain the impact of his 
service-connected back disability and 
vasovagal syncopal spells on his 
unemployability.  The claims folder should 
be made available to and be reviewed by 
the examiner in conjunction with the 
examination.  That review should be 
indicated in the examination report.  The 
examiner must evaluate and discuss the 
effect of the veteran's service-connected 
disabilities on his employability.  
Specifically, the examiner should provide 
the following opinion:

Is it at least as likely as not (50 
percent or more probability) that the 
veteran is unable to obtain or maintain 
substantially gainful employment solely 
as a result of his service-connected 
back disability and service-connected 
vasovagal syncopal spells without 
consideration of his age or any non-
service-connected disabilities?

2.  Following completion of the foregoing, 
review the issue on appeal (including 
whether referral of the claim to the 
appropriate department officials under 
38 C.F.R. § 4.16(b) for extraschedular 
consideration is warranted).  If the 
decision remains adverse to the veteran, 
issue a supplemental statement of the case 
and allow the applicable period of time 
for response.  Thereafter, return the case 
to the Board.

The veteran is hereby informed that failure to report for a 
scheduled examination or failure to cooperate with any 
requested development may result in the denial of the claim.  
38 C.F.R. § 3.655.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).



(CONTINUED ON NEXT PAGE)



This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).


